            Case 1:20-cr-00015-PKC Document 41 Filed 05/29/20 Page 1 of 3




                                                                          WRITER’S DIRECT DIAL NO.
                                                                                    (424) 652-7814

                                                                         WRITER’S E-MAIL ADDRESS
                                                                         bklein@bakermarquart.com



EX PARTE & IN CAMERA

March 17, 2020

Honorable P. Kevin Castel                            REQUEST TO BE FILED UNDER SEAL
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

        We write on behalf of our client, defendant Virgil Griffith, in the above-captioned case to
attach an ex parte application pursuant to Rule 17(c) of the Federal Rules of Criminal Procedure
seeking an order to permit the attached subpoena to be issued to the following:

               Verizon
               Attn: VSAT
               180 Washington Valley Road
               Bedminster, New Jersey 07921

       The order would direct the production of the following by April 30, 2020:

               A list of any and all IP addresses associated with the email address
               dprk.un@verizon.net, and any logs or similar records of access to the
               email address dprk.un@verizon.net, for the period from November 1,
               2018 to October 30, 2019.

       We are cognizant of the difficulties and complications presented by the COVID-19
outbreak, and while ordinarily would request that the subpoena be returned within 30 days, we have
             Case 1:20-cr-00015-PKC Document 41 Filed 05/29/20 Page 2 of 3

Hon. P. Kevin Castel
March 17, 2020
Page 2 of 3

included additional time for Verizon to comply. We of course will work with Verizon to determine
a mutually agreeable return date if compliance is not possible by April 30.

        We are requesting to file this ex parte because it would prejudice Mr. Griffith to reveal to
the government strategic judgments related to the fact investigation of Mr. Griffith’s defense, which
are discussed below.

        The above-requested Verizon records are important in developing Mr. Griffith’s defense in
this matter and will therefore assist counsel in preparing for Mr. Griffith’s case for trial.
Specifically, the factual basis for venue asserted to date is set forth in Complaint 19 Mag. 10987
(“Complaint”), which provides that Mr. Griffith “communicated by email with . . . a DPRK
diplomatic mission facility in Manhattan, New York.” (Complaint ¶ 15(d).) The Indictment, by
contrast, includes only a general allegation that the alleged conduct occurred “in the Southern
District of New York, the Democratic People’s Republic of Korea (“DPRK”), and elsewhere
outside of the jurisdiction of any particular State or district of the United States.” 1 (Indictment ¶ 1.)

         Notably, both the Complaint and the Indictment cite as a basis for venue 18 U.S.C. § 3238,
which provides that, when an offense is committed outside of the jurisdiction of any particular State
or district, venue is appropriate in the district where the offender “is arrested or first brought.”
Since Mr. Griffith was arrested in the Central District of California, § 3238 supports venue in the
Central District of California.

        Based on the Complaint and the discovery the government has produced to date, it appears
that the only possible basis for venue in the Southern District of New York is the alleged email to
the DPRK diplomatic mission. But that purported email could be accessed from anywhere in the
world and need not have been accessed by an individual actually sitting in any Manhattan location.
Notably, Mr. Griffith never traveled to Manhattan or spoke by telephone or in-person with anyone
from the DPRK in Manhattan. The request of Verizon for IP login and related information is thus
both evidentiary and directly relevant to a triable issue of fact and, indeed, may inform pretrial
motions to dismiss for lack of venue. See United States v. Nixon, 418 U.S. 683, 699-700 (1974).

        That information would also be admissible at trial pursuant to the business record exception
to the rule against hearsay (Fed. R. Evid. 803(6)), or through the testimony of a document custodian




1
  The Complaint also references a “consensual interview” of Mr. Griffith conducted by agents of
the Federal Bureau of Investigation, which occurred in Manhattan, New York. There is no claim—
nor could there be—that such interview was in furtherance of the charged offenses, and therefore
that interview cannot form the basis for venue. See Fed. R. Crim. P. 18 (“the government must
prosecute an offense in a district where the offense was committed.”).
             Case 1:20-cr-00015-PKC Document 41 Filed 05/29/20 Page 3 of 3

Hon. P. Kevin Castel
March 17, 2020
Page 3 of 3

from Verizon. 2 Further, given that the requested records are maintained by Verizon and relate to an
email address not controlled by the defendant, these materials “are not otherwise procurable in
advance of trial by exercise of due diligence” by Mr. Griffith. Nixon, 418 U.S. at 699-700.

       It should also be noted that the subpoena request is narrowly tailored and neither unduly
burdensome nor a fishing expedition given its relevance to the issued identified above.

        Overall, the requested information is material to the preparation of the defense, and informs
both a potential defense at trial and pretrial motions, and therefore Mr. Griffith cannot properly
prepare for trial without such production and an inability to inspect in advance of trial potentially
will result in the need to file a motion to dismiss which could delay the trial.

       For all these reasons, the defense respectfully requests that the Court grant this application.
A proposed Order is enclosed as Attachment A. Moreover, because this letter and the
accompanying documents reference information that would reveal defense strategy and therefore
prejudice Mr. Griffith at this stage of the proceedings if disclosed to the Government or the public,
we respectfully request that the Court receive this letter and the enclosed materials ex parte, in
camera, and that they be filed under seal. See Attachment B.


Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Baker Marquart LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

(Attachments)




2
  The Nixon Court expressly declined to rule on the question of whether the admissibility
requirement applies where, as here, the subpoena is issued to a third party rather than to government
prosecutors. 418 U.S. at 699, n.12; see also United States v. Nosal, 291 F.R.D. 403, 407 (N.D. Cal.
2013). Nevertheless, Mr. Griffith respectfully submits that the Court need not reach that issue here
as the requirements of the Nixon standard are otherwise met.
